Citation Nr: 0108167	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right leg with fracture of the tibia and 
arthritis of the right ankle with limitation of motion, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a low back strain, 
currently rated as 20 percent disabling.

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  
In a rating decision of January 1999, the RO denied service 
connection for bilateral hearing loss, and denied increased 
ratings for residuals of a gunshot wound of the right leg, 
osteoarthritis of the left knee, and a lumbosacral strain.  
Subsequently, in a decision of August 1999, the RO granted 
service connection for bilateral hearing loss, and assigned a 
noncompensable initial rating.  A hearing was held at the RO 
in November 1999.  In December 1999, the hearing officer 
confirmed the previous decisions.   

The Board notes that the appeal for a higher evaluation for 
hearing loss arises from the initial rating decision which 
established service connection for the disorder and assigned 
the initial disability evaluation.  Therefore, the entire 
rating period is to be considered, including the possibility 
of staged ratings (i.e., separate ratings for separate 
periods of time) based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issue has been 
characterized accordingly.




FINDINGS OF FACT

1.  All evidence necessary for evaluation of the claim for 
higher ratings has been obtained.

2.  The residuals of a gunshot wound of the right leg with 
fracture of the tibia and arthritis of the right ankle with 
limitation of motion have caused marked ankle disability and 
have resulted in loose motion requiring a brace.

3.  The osteoarthritis of the left knee has not resulted in 
limitation of motion of the knee with flexion limited to less 
than 30 degrees, or extension limited by more than 15 
degrees.  The disorder also has not resulted in instability 
or subluxation.  

4.  The lumbosacral strain is not productive of severe 
manifestations such as listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  The strain also is not 
productive of more than moderate limitation of motion or more 
than moderate intervertebral disc syndrome.

5.  The average pure tone hearing loss on authorized 
audiological evaluation in April 1999 was 61 decibels in the 
right ear and 63 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 88 
percent in the right ear and 88 percent in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for 
residuals of a gunshot wound of the right leg with fracture 
of the tibia and arthritis of the right ankle with limitation 
of motion are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262 (2000).

2.  The criteria for a disability rating higher than 20 
percent for osteoarthritis of the left knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2000); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.

3.  The criteria for a disability rating higher than 20 
percent for a lumbosacral strain are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

4.  The criteria for a compensable initial disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85 Diagnostic Code 6100 (1998 & 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. § 5103A.  In the instant case, with 
regard to all of the veteran's claims for increased ratings, 
the Board finds that the RO complied with the requirements of 
the statute.  Service medical records, and post-service 
treatment records were considered.  All relevant evidence 
identified by the veteran was obtained.  In addition, the 
veteran was afforded examinations to assist in rating his 
service-connected disabilities and to assess his degree of 
industrial impairment.  With regard to the adequacy of the 
examinations, the Board notes that the reports of examination 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted physical 
and audiological examinations, and offered appropriate 
assessments and diagnoses.  For these reasons, the Board 
finds that the examinations were adequate for rating 
purposes.  The veteran has also been afforded a personal 
hearing.  The Board does not know of any additional relevant 
evidence that is available.  Therefore, no further assistance 
to the veteran with the development of evidence is required.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and the Board will consider those claims on the 
merits. 

I.  Entitlement To An Increased Rating For Residuals Of A 
Gunshot Wound Of The Right Leg With Fracture Of The Tibia And 
Arthritis Of The Right Ankle
 With Limitation Of Motion, Currently Rated As 30 Percent 
Disabling.

The Board has reviewed the full history of the veteran's 
gunshot wound to the right leg.  The veteran's service 
medical records show that in April 1945 he sustained a 
gunshot wound of the right lower leg.  This reportedly 
resulted in an incomplete fracture of the right tibia.  
Another record dated in April 1945 contains diagnoses of (1) 
wound, penetrating, gunshot (rifle), leg, right upper third, 
moderate, wounded in action April 16, 1945, in Germany; and 
(2) fracture, compound, complete, tibia, right middle third, 
moderate, incurred as in #1.  

A service medical record dated in June 1945 shows that by 
that time a cast had been removed and the wound of the right 
leg was entirely healed.  The peroneal nerve was intact.  The 
knee flexed to 150 degrees.  The treating physician was not 
able to locate the fracture site on X-ray.  The veteran was 
to begin physiotherapy and limited weight bearing with the 
aid of crutches.  A record dated later in June 1945 shows 
that the veteran was ambulatory with the use of a cane.  A 
progress note dated in August 1945 shows that the wounds of 
the right leg were healed.  Due to marked atrophy of the 
entire extremity, he was advised to have convalescence in a 
hospital for graduated exercises to the leg.  He was 
instructed to discard his cane.  

A certificate of disability for discharge dated in November 
1945 shows that the diagnosis was arthritis, chronic, 
hypertrophic, posttraumatic, ankle joint, sequel to fracture, 
compound, complete, tibia, middle third, involving joint, 
right, incurred in action by enemy rifle fire on 16 April 
1945 in Germany.  It was noted that the disorder 
incapacitated by reason of inability to perform normal weight 
bearing or moderate activity.  

The veteran submitted a claim for disability compensation 
upon discharge from service in November 1945.  In a rating 
decision of December 1945, the RO granted service connection 
for arthritis of the right ankle, residual of gunshot wound 
right leg with fracture of right tibia.  The RO assigned a 50 
percent rating for that disorder.  

The veteran was afforded a fee basis orthopedic examination 
in October 1946.  The relevant complaints included having 
pain in both ankles.  On examination, he walked with a 
moderate limp.  There was a 5 and 1/2 inch scar on the lateral 
side of the upper third of the tibial region and a one inch 
scar on the lateral surface of the distal end of the tibia.  
There was slight limitation of dorsal flexion of the right 
ankle.  The right thigh and calf measured one inch smaller 
than on the left.  The examiner described this as slight 
atrophy.  On X-ray, it was noted that there was no residual 
change from a fracture of the tibia.  Subsequently, in a 
rating decision of November 1946, the RO reduced the rating 
to 20 percent.  The RO confirmed the 20 percent rating on 
several occasions.  The 20 percent rating was also confirmed 
by the Board in a decision of April 1954.

A VA hospital record dated in December 1976 shows that the 
veteran was treated for arthritis of the right ankle and 
knee.  In a decision of March 1977, the RO granted a 
temporary total rating, and increased the rating for the 
gunshot wound residuals of the right leg to 30 percent.  The 
RO also granted secondary service connection for hypertrophic 
arthritis of the left knee, rated as 20 percent disabling; 
and for a lumbosacral strain, rated as 20 percent disabling.  
In a decision of April 1979, the RO assigned another 
temporary total rating, but otherwise confirmed the 
previously assigned ratings.  

In October 1998, the veteran requested an increased rating.  
The RO denied that claim, and the veteran perfected this 
appeal.  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing a claim for an increased 
rating, the Board must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.73, Diagnostic Code 5311 (2000), a 
noncompensable rating is warranted if there is only a slight 
injury to Muscle Group XI (posterior and lateral crural 
muscles/muscles of the calf).  A 10 percent rating is 
warranted if the muscle injury is moderate in degree.  A 20 
percent rating is warranted for a moderately-severe injury.  
A 30 percent rating is warranted for a severe injury to 
Muscle Group XI.  That Diagnostic Code does not provide for a 
rating higher than 30 percent.  Accordingly, the Board has 
considered an alternative diagnostic Code.  Diagnostic Code 
5262 provides that a 10 percent rating is warranted where 
there is malunion of the tibia and fibula resulting is slight 
knee or ankle disability.  A 20 percent rating is warranted 
when there is moderate disability.  A 30 percent rating is 
warranted if there is marked knee or ankle disability.  A 40 
percent rating is warranted if there is nonunion of the tibia 
and fibula with loose motion requiring a brace.  See 
38 C.F.R. §§ 4.71a, Diagnostic Code 5262 (2000).  Diagnostic 
Code 5262 provides for a rating based on all disability of 
the particular joint which is affected.  Therefore, it is not 
appropriate to assign a separate compensable rating under any 
other diagnostic code.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  The 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2000).  

The veteran testified regarding his right leg gunshot wound 
during a hearing held at the RO in November 1999.  He said 
that as a result of the wound his mobility is severely 
restricted.  He said that his right toes drag when he walks, 
and that this causes him to fall.    

The medical evidence which has been developed in connection 
with the current claim includes the report of a disability 
evaluation examination conducted by the VA in April 1999.  
The report shows that the veteran had a history of sustaining 
a gunshot wound during World War II which resulted in injury 
to his right leg.  He said that he now had pain, weakness, 
stiffness, swelling, inflammation, instability, locking, 
fatigue, and a lack of endurance in the right leg, including 
the ankle joint.  He reported that the symptoms were 
constant, occurring every day, and that they were 
excruciating.  He said that the symptoms were aggravated by 
walking and standing.  The symptoms were alleviated with rest 
and pain medications.  He reportedly was not able to get 
around because of the pain.  He was on Naprosyn and Motrin 
therapy.  He said that he could brush his teeth, dress 
himself, shower, cook, vacuum, walk, drive a car, and shop, 
but could not take out the trash, push a lawn mower, climb 
stairs or garden.  

On examination, the veteran was well nourished and well 
developed.  He used a motorized wheelchair.  He also used a 
cane for stability if he had to get out of the wheelchair.  
He had a brace on the right ankle.  His gait was antalgic.  
He had no signs of abnormal weight bearing.  He had 
limitation of walking and standing because of weakness in 
both legs as well as poor balance.  Examination for gunshot 
wounds showed no visible wounds or scars.  There was no 
tendon, bone or joint involvement.  There were no muscle 
herniations.  The muscle group could move the joints with 
endurance and strength to accomplish the activities of daily 
living.  Examination of the right knee joint showed flexion 
to 140 and extension to zero.  The drawer test and McMurray's 
test was normal on the right side.  Examination of the ankle 
joint showed swelling and tenderness of the lateral aspect of 
the right ankle joint.  There was no heat or redness.  
Dorsiflexion was to 10 degrees.  The pain started at zero 
degrees.  Plantar flexion was to 30 degrees with pain from 
zero degrees.   An X-ray of the right tibia and fibula was 
negative.  An X-ray of the right ankle showed severe 
degenerative joint disease.  The pertinent diagnoses were 
established diagnosis of gunshot wound to the right leg 
including the tibia and ankle joint with residual of 
arthritis of the right ankle joint; established diagnosis of 
muscle condition without residual; and mild degenerative 
joint disease of the right knee with objective radiological 
findings.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that an increased rating is warranted.  The Board 
finds that the residuals of a gunshot wound of the right leg 
with fracture of the tibia and arthritis of the right ankle 
with limitation of motion have not resulted in nonunion of 
the tibia and fibula, but have caused marked ankle disability 
and loose motion requiring an ankle brace.  Accordingly, the 
Board concludes that the criteria for a 40 percent rating for 
residuals of a gunshot wound of the right leg with fracture 
of the tibia and arthritis of the right ankle with limitation 
of motion are met.  The Board further finds no basis for 
assigning a rating higher than 40 percent.  The Board notes 
that 40 percent is the highest rating under diagnostic code 
5262.  The Board also finds that no other diagnostic code 
could potentially provide a higher rating.  

II.  Entitlement To An Increased Rating For Osteoarthritis Of 
The
 Left Knee, Currently Rated As 20 Percent Disabling.

The left knee arthritis has been assigned a rating under 
Diagnostic Code 5003 which provides that arthritis may be 
rated based on limitation of motion of the affected joint.  
Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2000) must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2000).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2000).

During a hearing held in November 1999, the veteran testified 
that his left knee problems began when he fell of a truck in 
service and landed on the knee.  He said that he had problems 
ever since then.

The report of a medical examination conducted by the VA in 
April 1999 shows that the veteran reported having symptoms of 
stiffness, weakness, and swelling in his left knee.  He said 
that the pain was constant and excruciating.  It reportedly 
occurred daily and lasted for hours.  It was aggravated by 
any movement.  It was alleviated by rest and pain 
medications.  He had never had any surgery on the knee.  The 
veteran arrived for the examination in a motorized 
wheelchair.  He used a cane when he got out of the 
wheelchair.  On examination, his gait was antalgic and he had 
a limp toward the left side.  He had limitation of walking 
and standing because of weakness in the legs.  Examination of 
the knee joint showed that there was tenderness and swelling 
on the left side.  Flexion was to 130 degrees, with pain 
starting at 90 degrees on movement against resistance.  
Extension was to zero degrees.  The drawer test and 
McMurray's test was normal on the right side but abnormal on 
the left side.  The pertinent diagnosis was established 
diagnosis of left knee arthritis with residuals of pain, 
tenderness and swelling.  

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the left knee of 
sufficient severity to warrant a rating higher than 20 
percent.  The evidence shows that the left knee degenerative 
joint disease has not resulted in limitation of motion of the 
knee resulting in flexion to less than 30 degrees, and have 
not limited extension by more than 15 degrees.  The rating 
adequately reflects the weakness, fatigue and pain on use 
experienced by the veteran.  There is no indication that such 
factors ever resulted in significant additional limitation of 
motion.  Accordingly, the criteria for a disability rating 
higher than 20 percent for left knee arthritis are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000), a 10 percent rating is warranted for 
recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee.  A 20 percent 
rating is warranted for moderate impairment.  A 30 rating is 
warranted for severe impairment.  However, the evidence shows 
that the disorder also has not resulted in instability or 
subluxation.  Accordingly, a separate rating for instability 
or subluxation of the left knee is not warranted.  

III.  Entitlement To An Increased Rating For A Low Back 
Strain,
 Currently Rated As 20 Percent Disabling.

A low back disability may be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which provides that a noncompensable 
rating is warranted where a lumbosacral strain is productive 
of slight subjective symptoms only.  A 10 percent disability 
rating may be assigned where there is characteristic pain on 
motion.  A 20 percent rating is warranted where there is 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is warranted if the lumbosacral strain is severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  The Court has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

Another potentially applicable provision is Diagnostic Code 
5393.  Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The veteran testified during a hearing held in November 1999 
that he had a back strain due to falls which occurred as a 
result of his service-connected right leg injury.  He also 
said that limping put stress on his back.  He said that he 
took medications, including aspirin, Naprosyn, Tylenol, and 
Motrin.  

The report of a general medical examination conducted by the 
VA in April 1999 shows that the veteran gave a history of 
having low back pain since the 1950's.  He said that he had 
stiffness, pain, fatigue, and a lack of endurance in the low 
back.  He reported that the symptoms were constant and 
occurred every day.  He described the pain as being 
excruciating.  He said that the symptoms were worsened by 
physical activity, and were alleviated by rest.  He was not 
on any medications.  He said that he could not push a lawn 
mower, could not climb stairs, and could not garden.  On 
examination, the lumbar spine had painful motion on bending 
with bilateral muscle spasm in the paraspinal muscles.  There 
was tenderness at L4, L5, and S1.  Flexion was to 80 degrees, 
and pain started at 60 degrees.  Extension was to 30 degrees 
with pain at 35.  Right lateral bending was to 35 degrees 
with pain starting at 15.  Left lateral bending was to 40 
degrees, with pain starting at 30.  Right rotation was to 30 
degrees with pain starting at 20.  Left rotation was to 25 
degrees, with pain stating at 20.  The examiner noted that 
the limitation of range of motion was due to pain.  There was 
fatigue, weakness and lack of endurance.  Neurological 
examination of the lower extremities was normal with motor 
power at 5/5.  Sensation was intact.  Deep tendon reflexes 
were within normal limits.  An X-ray of the lumbosacral spine 
was essentially normal.  The pertinent diagnosis was 
established diagnosis of low back strain.  

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for a 20 percent 
disability rating under Diagnostic Code 5295.  With respect 
to the evidence of muscle spasm, the Board notes that muscle 
spasm is the type of symptom contemplated under the currently 
assigned 20 percent rating.  The evidence shows that the 
lumbar strain is not productive of severe manifestations such 
as listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, or some of the above with 
abnormal mobility on forced motion.  The veteran has some 
limitation of range of forward bending of the low back, but 
the evidence shows that it is not to a marked degree.  There 
is evidence of loss of lateral motion, but degenerative 
changes and narrowing of the joint space, and abnormal 
mobility on forced motion are not noted in the medical 
evidence.  Thus, the findings do not demonstrate the presence 
of a severe lumbosacral strain.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for a lumbosacral strain under Diagnostic 
Code 5295 are not met.

The Board also finds that the disorder is not productive of 
more than moderate limitation of motion of the spine.  There 
is no evidence of severe limitation of motion.  The 
examination in April 1999 showed only slight to moderate 
limitation of motion.  Therefore, a higher rating based on 
limitation of motion under Diagnostic Code 5292 is not 
warranted.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back, there is no evidence of chronic neurological 
involvement of such severity that a higher evaluation would 
be warranted under the provisions of Diagnostic Code 5293 
which rate intervertebral disc syndrome.  The VA examination 
demonstrated that the veteran has no significant neurological 
findings.  The Board also notes that the evidence does not 
reflect the existence of lower extremity neurological 
deficits such as drop foot which might warrant a separate 
compensable rating.  See Bierman v. Brown, 6 Vet. App. 125, 
131 (1994).  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  Characteristic pain on motion, of course, 
is contemplated under Diagnostic Code 5295 even at the 10 
percent level and, as discussed, the current record provides 
no sound clinical basis to support an evaluation for 
complaints of radiating or sciatic pain under Diagnostic Code 
5293.  Accordingly, the Board concludes that the criteria for 
a disability rating higher than 20 percent for a lumbosacral 
strain are not met.

IV.  Entitlement To An Increased (Compensable)
 Rating For Bilateral Hearing Loss.

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999).  The RO has not considered the veteran's 
claim under the revised regulations.  Therefore, the Board 
has considered whether the veteran has been given adequate 
notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board notes that the criteria for rating hearing loss 
remain essentially the same other than specific criteria 
which are applicable only to exceptional patterns of hearing 
loss which are not present in this case.  In light of the 
fact that the outcome would unquestionably be the same 
whether the claims are considered under either the old or the 
new regulations, the Board concludes that the veteran has not 
been prejudiced by the Board's action in rendering a decision 
on the claim without first remanding the case to the RO or 
affording the veteran an opportunity to respond to the 
revised criteria.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85 (2000).  The 
results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2000).  

On the authorized audiological evaluation in April 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
90
85
LEFT
15
10
60
85
95

The average loss on the right was 61 decibels, and the 
average loss on the left was 63 decibels.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 88 percent in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to category III, and the scores for the left ear correspond 
to category III.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 
noncompensable rating.  The evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change 
in the level of disability.  Accordingly, the Board concludes 
that the criteria for a compensable disability rating for 
bilateral hearing loss are not met. 

V.  Extraschedular Evaluation

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disabilities have not required 
frequent hospitalizations.  With respect to whether there is 
evidence of marked interference with employment, the Board 
notes that the veteran has indicated that his service-
connected disorders prevent him from working.  However, he 
has not presented any objective medical opinion to support 
his assertion.  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

1.  A 40 percent rating for residuals of a gunshot wound of 
the right leg with fracture of the tibia and arthritis of the 
right ankle with limitation of motion is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.

2.  An increased rating for osteoarthritis of the left knee, 
currently rated as 20 percent disabling, is denied.

3.  An increased rating for a low back strain, currently 
rated as 20 percent disabling, is denied.

4.  A compensable initial rating for bilateral hearing loss 
is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

